Mr. Justice Baker delivered the opinion of the court: The questions at issue in this case are substantially like those at issue in the case of City of Mt. Carmel v. Shaw et al. ante, p. 37. For the reasons stated in the opinion filed in that case, the decree rendered herein by the circuit court, and that decree as modified by the Appellate Court, as also the judgment of affirmance in the latter court, are reversed. The cause is remanded to the circuit court, with directions to dissolve the injunction and dismiss the bill of complaint for want of equity, at the cost of the complainant therein. Reversed and remanded.